FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN SHEK,                                       No. 14-15405

               Plaintiff - Appellant,            D.C. No. 3:13-cv-02017-WHA

  v.
                                                 MEMORANDUM*
CHILDREN HOSPITAL RESEARCH
CENTER IN OAKLAND; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       John Shek appeals pro se from the district court’s order imposing a pre-filing

restriction on him as a vexatious litigant. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Molski v. Evergreen Dynasty Corp.,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
500 F.3d 1047, 1056-57 (9th Cir. 2007) (per curiam), and we affirm.

      The district court did not abuse its discretion by declaring Shek a vexatious

litigant and entering a pre-filing order against him after providing him notice and

an opportunity to be heard, developing an adequate record for review, making

substantive findings regarding Shek’s harassing litigation history, and tailoring the

restriction narrowly. See Molski, 500 F.3d at 1057-61 (discussing factors for

imposing pre-filing restrictions).

      The district court did not abuse its discretion by denying Shek’s motions to

vacate the order because Shek failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and factors for reconsideration under Fed.

R. Civ. P. 59(e) and 60(b)).

      We reject Shek’s contentions regarding the district court’s jurisdiction to

impose the pre-filing restriction, judicial bias, the timeliness of the motion filed by

the National Labor Relations Board (“NLRB”), and defendants’ alleged use of

fraud to obtain favorable decisions.

      Shek’s motions for an extension of time to file a reply to NLRB’s answering

brief and for an order filing his reply brief, filed on September 17, 2014 and

October 20, 2014, are granted. The Clerk is instructed to file Shek’s “Informal


                                           2                                     14-15405
Reply Brief Response to N.L.R.B’s Answer Brief Filed on 9/11/2014,” received

September 25, 2014.

      AFFIRMED.




                                       3                                 14-15405